Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 – 4 are objected to because of the following informalities:  
In claim 1, line 10, “in apart” appears to be a misspelling of is apart. 
Furthermore, the grammar is awkward throughout the claims and specification, such as the description of the cover member contained in lines 9 – 12 of claim 4. Applicant is encouraged to review and clarify the language throughout the application.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H02-102559 (“Mita”).
Regarding claim 1, Mita discloses an opening/closing mechanism of an opening/closing body, comprising:

an opening/closing body (1) in which the cover member is biased toward an opening direction by a biasing force of a spring member (28, see the configuration of coil spring 28 which provides a biasing force in direction 33),
wherein a spring support portion (30) that supports a spring base portion (29) is apart from the rotating shaft (30 is spaced apart from 24) is provided on one of the base portion and the cover member (30 is on 26), and a spring receiver (32) that abuts a spring extending portion (29b) extending from the spring base portion is provided on other of the base portion and the cover member (32 is on 25), and
in accordance with more opening of the cover member, a distance from the spring base portion of the spring member to an abutting position in the spring extending portion abutting with the spring receiver is configured to become longer (29b slides along 32 the more cover 25 moves to the open position due to the offset rotation axes)  and the biasing force is configured to decrease (the greatest biasing force will occur when the coil spring is pushed into the closed position thus opening the cover, which results in 32 sliding along the spring arm, also results in less biasing force being transmitted to the cover).
Regarding claim 2, Mita discloses wherein the spring member is a screw coil spring which includes the spring base portion having a coil portion formed by winding a wire member and a fixing portion formed of one end portion of the wire member, and the spring extending portion formed of other end portion of the wire member (see spring 29, which has a base coiled at portion 29 and winding around 30, and a fixing portion at 29a extending from the base, and extending portion 29b at the other end of 29).
Regarding claim 3, Mita discloses wherein the spring member (28) is disposed on a side surface of the base member and the cover member (inside surface of each, see Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mita in view of U.S. Pat. No. 6,503,089 (“Saijo”).
Regarding claim 4, Mita does not disclose wherein the opening/closing body is a socket for electrical component which comprises a socket body in which the base portion is included and a contact pin is disposed and an electrical component is configured to be housed in a housing portion, and the cover member for pressing the electrical component housed in the housing portion and making the electrical component contact to the contact pin.
However, Saijo discloses a socket (21) for an electrical component (22) which utilizes a cover member (26) which pivots on a hinge (see Fig. 1) so as to open and close, and a spring member (35) offset biasing against the cover member (see Fig. 1), where the socket has a base portion(23), a contact pin (28), and the electrical component is configured to be housed in a housing portion (see 22 entering the center of the base, Fig. 1), and the cover member presses the electrical component housed in the housing portion and makes electrical component contact to the contact pin (see Figs. 1 – 2 and col. 4, lns. 61 – 67). It would have been obvious to utilize the biased cover on a hinge of Mita on the electrical component socket body as taught by Saijo, because this makes the hinge of Mita more in demand to a wide variety of users because sockets for electrical components are widely used in a large variety of industries. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morinari discloses an IC socket with a spring 16 apart from rotating shaft 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/renee s luebke/            Supervisory Patent Examiner
Art Unit 2833